DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 20 must be shown or the feature(s) canceled from the claim(s).  In particular, claim 20 recites that portions of the first and second through-holes are not covered.  There is no embodiment shown in the drawings where both the through-holes are partially filled with conductive joining material having a recess therein, while having the same through-holes being partially uncovered. No description of the same is found within the specification.  Appropriate correction is required.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Pat. App. Pub. No. 2016/0007446) in view of JP 2015-023209.
With respect to claim 1, Ishikawa teaches a multilayer ceramic capacitor comprising: a capacitor body (see FIG. 5, element 10, paragraph [0040]); and an interposer (see FIG. 5, element 20, paragraph [0040]); wherein the capacitor body includes: a stack including: dielectric layers and internal electrode layers alternately stacked (see FIG. 5, elements 11 and 11a, paragraph [0041]); a first main surface on a first side in a stacking direction and a second main surface on a second side in the stacking direction (see FIG. 5 and paragraph [0041]); and a first end surface on a first side in a length direction intersecting the stacking direction and a second end surface on a second side in the length direction (see FIG. 5, and paragraph [0041]); a first external electrode disposed on the first end surface of the stack and extending from the first end surface to a portion of the first main surface and a portion of the second main surface (see FIG. 5, elements 12 and 12a, and paragraph [0041]); a second external electrode disposed on the second end surface of the stack and extending from the second end surface to a portion of the first main surface and a portion of the second main surface (see FIG. 5, elements 12 and 12a, and paragraph [0041]); the interposer is disposed on a second main surface side in the capacitor body (see FIG. 5), and includes: a first surface facing the second main surface (see FIG. 5); and a second surface opposite to the first surface (see FIG. 5); the interposer includes, on a first external electrode side in the length direction, a first joining electrode on a first surface side (see FIG. 5, element 22), a first mounting electrode on a second surface side (see FIG. 5, element 23), and a first through-hole passing through the interposer in the stacking direction and in which a first pass-through conductive portion is provided on an inside wall of the first through-hole (see FIG. 5, elements 24 and 24a, paragraph [0044]), the first pass-through conductive portion making the first joining electrode and the first mounting electrode conductive (see FIG. 5); a first surface side of the first through-hole is filled with a first conductive joining material (see FIG. 5, element SOL and paragraph [0046]); the interposer includes, on a second external 
Ishikawa fails to teach that the first conductive joining material is recessed at a central portion thereof as the first through-hole is seen from the second surface toward the first surface and the second conductive joining material is recessed at a central portion thereof as the second through-hole is seen from the second surface toward the first surface.
JP ‘209, on the other hand, teaches that solder filling an interposer through-hole is recessed at a central portion thereof as the first through-hole is seen from the second surface toward the first surface and the second conductive joining material is recessed at a central portion thereof as the second through-hole is seen from the second surface toward the first surface.  See Drawing 8, element SOL.  Such an arrangement results in preventing excess solder from protruding outside the surface of the electrode, which reduced warp and noise when a voltage is applied to the capacitor.  See paragraph [0035].  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Ishikawa, as taught by JP ‘209. When combined with the teachings of Ishikawa, one of ordinary skill in the art would form the solder that has partially filled the through-hole to have a recess at a central portion thereof, in order to reduce warp and noise.
With respect to claim 2, the combined teachings of Ishikawa and JP ‘209 teach that the inside walls of the first through-hole and the second through-hole are each covered with a metallic film.  See Ishikawa, FIG. 5, element 24 and JP ‘209, FIG. 8, element 24.
With respect to claim 3, the combined teachings of Ishikawa and JP ’209 teach that an end edge, on the inside wall of the first through-hole, of the first conductive joining material in the first through- hole is located on a side closer to the first surface relative to a position at a half of a thickness of the interposer; and an end edge, on the inside wall of the second through-hole, of the second conductive joining material in the second through- hole is located on a side closer to the first surface relative to a position at a half of the thickness of the interposer.  See Ishikawa, FIG. 5, element SOL and JP ‘209, FIG. 8, element SOL, noting that both SOL extensions within the through-hole are less than half a thickness of the interposer.
With respect to claim 4, the combined teachings of Ishikawa and JP ‘209 teach that an end edge, on the inside wall of the first through-hole, of the first conductive joining material in the first through- hole is located on a side closer to the first surface relative to a position at one third of a thickness of the interposer; and an end edge, on the inside wall of the second through-hole, of the second conductive joining material in the second through- hole is located on a side closer to the first surface relative to a position at one third of the thickness of the interposer.  See Ishikawa, FIG. 5, element SOL and paragraph [0046], noting a void amount of 70% or more.
With respect to claim 5, the combined teachings of Ishikawa and JP ‘209 teach that the interposer has a thickness of not greater than about 1.0 mm.  See Ishikawa, paragraph [0052], citing 0.5 mm.
With respect to claim 6, the combined teachings of Ishikawa and JP ‘209 teach that the interposer has a thickness of not greater than about 0.5 mm.  See Ishikawa, paragraph [0052], citing 0.5 mm.
With respect to claim 7, the combined teachings of Ishikawa and JP ‘209 fail to explicitly teach that the interposer has a thickness of not greater than about 0.2 mm.  However, Ishikawa notes that the only limitation to the thickness of the interposer is that it be smaller than the width and length.  See paragraph [0044] of Ishikawa.  As such, Ishikawa recognizes that the thickness of the interposer is a design choice.  Further, it has been held that a mere change in size where the structures and arrangement are otherwise similar, and would perform in similar manner would not be considered a patently distinct limitation.  See MPEP 2144.04(IV)(A), citing Gardner v. TEC, Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  In Gardner, the claimed invention only differed from the prior art based on dimensions of the apparatus, which is analogous to Ishikawa disclosing the structure of the interposer, aside from the recited thickness. 
With respect to claim 8, the combined teachings of Ishikawa and JP ‘209 fail to explicitly teach that the interposer has a thickness of not greater than about 0.1 mm.  However, Ishikawa notes that the only limitation to the thickness of the interposer is that it be smaller than the width and length.  See paragraph [0044] of Ishikawa.  As such, Ishikawa recognizes that the thickness of the interposer is a design choice.  Further, it has been held that a mere change in size where the structures and arrangement are otherwise similar, and would perform in similar manner would not be considered a patently distinct limitation.  See MPEP 2144.04(IV)(A), citing Gardner v. TEC, Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  In Gardner, the claimed invention only differed from the prior art based on dimensions of the apparatus, which is analogous to Ishikawa disclosing the structure of the interposer, aside from the recited thickness. 
With respect to claim 9, the combined teachings of Ishikawa and JP ‘209 fail to explicitly disclose that a distance in the length direction from an outer surface of the first external electrode on a first end surface side to the inside wall of the first through-hole is not greater than about 0.15 mm; and a distance in the length direction from an outside wall of the second external electrode on a second end Gardner v. TEC, Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  In Gardner, the claimed invention only differed from the prior art based on dimensions of the apparatus, which is analogous to Ishikawa disclosing the structure of the interposer, aside from the recited distances from the respective external electrodes to the inside wall of the respective through-holes.
With respect to claim 10, the combined teachings of Ishikawa and JP ‘209 teach that the stacking direction of the internal electrode layers disposed in the stack is perpendicular or substantially perpendicular to the first surface of the interposer.  See Ishikawa, FIG. 5.
With respect to claim 11, the combined teachings of Ishikawa and JP ‘209 teach that a dimension of the capacitor body in the length direction L is not less than about 0.2 mm and not greater than about 10 mm, a dimension of the capacitor body in a width direction is not less than about 0.1 mm and not greater than about 10 mm, and a dimension of the capacitor body in a stacking direction is not less than about 0.1 mm and not greater than about 5 mm.  See paragraph [0052].
With respect to claim 13, the combined teachings of Ishikawa and JP ‘209 teach that each of the dielectric layers includes a dielectric ceramic including BaTiO3 as a main component.  See Ishikawa, paragraph [0042].
With respect to claim 15, the combined teachings of Ishikawa and JP ‘209 teach that the internal electrode layers include a plurality of first internal electrode layers and a plurality of second internal electrode layers that are alternately provided; the plurality of first internal electrode layers extend to 
With respect to claim 16, the combined teachings of Ishikawa and JP ‘209 teach that each of the internal electrode layers includes at least one of Ni, Cu, Ag, Pd, Ag-Pd alloy, or Au.  See Ishikawa, paragraph [0042].
With respect to claim 19, the combined teachings of Ishikawa and JP ‘209 teach that the interposer has a rectangular or substantially rectangular shape and is a same or substantially a same size as that the capacitor body.  See Ishikawa, FIG. 4 and paragraph [0052], where there is a minute difference between the size of the capacitor body and the size of the interposer.
Claims 12, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Pat. App. Pub. No. 2016/0007446) in view of JP 2015-023209, and further, in view of Choi et al. (US Pat. App. Pub. No. 2020/0111616).
With respect to claim 12, the combined teachings of Ishikawa and JP ‘209 fail to teach that each of the dielectric layers has a thickness of about 0.5 µm.
Choi, on the other hand, teaches each of the dielectric layers has a thickness of about 0.5 µm.  See paragraphs [0152] and [0154].  Such an arrangement results in improved break-down voltage characteristics.  See paragraph [0153].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Ishikawa and JP ‘209, as taught by Choi, in order to improve the break-down voltage characteristics of the capacitor.
With respect to claim 14, the combined teachings of Ishikawa and JP ‘209 fail to teach that each of the dielectric layers further includes at least one of a Mn compound, a Fe compound, a Cr compound, a Co compound, or a Ni compound.  
Choi, on the other hand, teaches that each of the dielectric layers further includes at least one of a Mn compound, a Fe compound, a Cr compound, a Co compound, or a Ni compound. See paragraph [0147], citing both Mn and Ni compounds in the dielectric layers.  Such an arrangement produces a high-capacitance multilayer capacitor.  See paragraph [0148].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Ishikawa and JP ‘209, as taught by Choi, in order to produce a high-capacitance multilayer capacitor.
With respect to claim 17, the combined teachings of Ishikawa and JP ‘209 fail to teach that each of the internal electrode layers has a thickness of not less than about 0.5 µm and not greater than about 2.0 µm.
Choi, on the other hand, teaches each of the internal electrodes has a thickness of not less than about 0.5 µm and not greater than about 2.0 µm.  See paragraphs [0152] and [0154].  Such an arrangement results in improved break-down voltage characteristics.  See paragraph [0153].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Ishikawa and JP ‘209, as taught by Choi, in order to improve the break-down voltage characteristics of the capacitor.
With respect to claim 18, the combined teachings of Ishikawa and JP ‘209 fail to teach that each of the first and second external electrodes includes a base electrode layer, a conductive resin layer on the base electrode layer, and a plating layer on the conductive resin layer.
Choi, on the other hand, teaches that each of the first and second external electrodes includes a base electrode layer, a conductive resin layer on the base electrode layer, and a plating layer on the conductive resin layer.  See FIG. 3, elements 131/132 and paragraphs [0045]-[0055].  Such an arrangement results in appropriate connections to the internal electrodes to form a capacitance.  See paragraph [0043].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Ishikawa and JP ‘209, as taught by Choi, in order to form an appropriate capacitance for the capacitor.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach, or fairly suggest that on the first surface side of the inside wall of the first through-hole, a first non-covered portion is provided, which is not covered with the first conductive joining material; and on the first surface side of the inside wall of second through-hole, a second non-covered portion is provided, which is not covered with the second conductive joining material, when taken in conjunction with the recitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DION R. FERGUSON/Primary Examiner, Art Unit 2848